PER CURIAM.

ORDER

The Office of Personnel Management moves to waive the requirements of Fed. Cir. R. 27(f) and to dismiss Daniel Breining’s petition for review for lack of jurisdiction. Breining has not responded.
The Merit Systems Protection Board affirmed OPM’s denial of Breining’s application for a disability retirement annuity. Breining petitioned this court for review.
Although we generally have subject matter jurisdiction over a petition for review of a Board affirmance of an OPM disability benefit denial, our review is limited by statute. See 5 U.S.C. § 8347(d)(2). In his brief, Breining challenges only the factual determination that he did not show that he is disabled for purposes of receiving disability benefits. Pursuant to 5 U.S.C. § 8347 and Lindahl v. Office of Personnel Management, 470 U.S. 768, 105 S.Ct. 1620, 84 L.Ed.2d 674 (1985), this court has no jurisdiction to review factual issues. See Lindahl, 470 U.S. at 791, 105 S.Ct. 1620 (“the factual underpinnings of [5 U.S.C.] § 8347 disability determinations may not be judicially reviewed”); Anthony v. Office of Personnel Management, 58 F.3d 620, 626 (Fed.Cir.1995) (holding this court’s review of disability determinations limited to deciding whether there has been a substantial departure from important procedural rights or error of law; and precluded as to factual underpinnings).
Accordingly,
IT IS ORDERED THAT:
(1) OPM’s motion to waive the requirements of Fed. Cir. R. 27(f) is granted.
(2) OPM’s motion to dismiss is granted.
(3) Each side shall bear its own costs.